Citation Nr: 0516464	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  01-02 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for dermatophytosis, 
currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to July 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (RO), which denied the benefit sought on 
appeal.   

A March 2001 Decision Review Officer (DRO) Conference Report 
shows that the DRO met with the veteran and his 
representative to review the record.  At that time, a request 
for a formal hearing was withdrawn.

In September 2003, the Board remanded the case to the RO for 
further development. 


FINDINGS OF FACT

1.  VA has provided all notifications and has rendered all 
assistance required by the VCAA.

2.  The veteran's service-connected dermatophytosis is 
manifested by chronic dermatophytosis of the feet, and 
dermatophytosis infection in the groin areas, all involving 
less than 10 percent of total body area; is not manifested by 
constant exudation or itching; and does not require systemic 
therapy.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for dermatophytosis have not been met.  38 U.S.C.A. § 
1155, 5107(b) (West 2002); 38 C.F.R. Part 4, § 4.118 
Diagnostic Codes 7803, 7804, 7805, 7806, 7813 (effective 
prior to August 30, 2002), Diagnostic Codes 7801-7806, 7813 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The appellant has been notified consistent with requirements 
under the VCAA in a letter dated in March 2004, and in the 
statement of the case and supplemental statements of the 
case.  These documents in combination informed the veteran of 
the information and evidence necessary to substantiate the 
claim, which evidence he was expected to submit, and which 
evidence VA would attempt to obtain for him.  He was also 
requested to inform the RO of any further evidence the 
claimant wanted VA to attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The record reflects that 
the RO has made reasonable efforts to obtain relevant medical 
and other evidence adequately identified by the appellant in 
support of his claim.  The veteran has been afforded relevant 
examination.  

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case because 
VCAA did not exist at that time.  However, after VCAA-
compliant notice was sent, the claim was readjudicated 
without "taint" from prior adjudication.  Thus, to decide 
the appeal now would not be prejudicial.  The Board finds 
that VA has complied with the VCAA duties to notify and 
assist.

II.  Analysis

The veteran is claiming that he is entitled to an increased 
rating for his service-connected dermatophytosis.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In cases in which 
service connection already has been established, and an 
increase in the disability rating is at issue, as here, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements and testimony must be considered with the 
clinical evidence of record and in conjunction with the 
pertinent rating criteria.

VA must consider all the evidence of record to determine when 
an ascertainable increase occurred in the rated disability.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson 
v. West, 12 Vet. App. 442 (1999).  The primary concern in a 
claim for an increased evaluation for a service-connected 
disorder is the current level of disability.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

The Board has reviewed all the evidence of record including 
service medical records and private and VA medical records 
since service, with an emphasis on the more recent evidence 
dated beginning from the year prior to receipt, in September 
1999, of the veteran's claim for an increase.  The more 
recent evidence consists of contentions of the veteran; 
various VA and private medical records reflecting treatment 
from 1998 through 2005 for different medical conditions and 
disorders; and reports of VA examinations in October 1999, 
March and April 2001, and April 2004.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The evidence submitted by the veteran or on his behalf 
is extensive and will not be discussed in total detail.  The 
Board will summarize the relevant evidence where appropriate 
and material to the issues here.

In the December 1999 rating decision from which the veteran 
appealed, the RO evaluated the veteran's service-connected 
dermatophytosis under 38 C.F.R. § 4.118, Diagnostic Code 
7803, for scars, superficial, poorly nourished, with repeated 
ulceration.  In that decision, the RO denied the veteran's 
claim for an increased rating in excess of 10 percent for 
dermatophytosis.  At the time of that rating decision, the RO 
determined that the medical evidence indicated that the 
veteran had dermatophytosis of the feet, which was currently 
inactive with the exception of asymptomatic onychomycosis of 
several toe nails.  

Subsequent to the initiation of the veteran's claim, the 
regulations for rating skin conditions were revised effective 
August 30, 2002.  Schedule for Rating Disabilities; The Skin, 
67 Fed. Reg. 49,590 (July 31, 2002) (codified at 38 C.F.R. § 
4.118 (2004)).  

VA's General Counsel, in a precedent opinion, held that when 
a new regulation is issued while a claim is pending before 
VA, unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  VAOPGCPREC 7-2003 (November 19, 2003).  The veteran 
was notified of the revisions in the March 2005 Supplemental 
Statement of the Case.  

Under the rating schedule, as in effect prior to August 30, 
2002, dermatophytosis was rated as eczema under Diagnostic 
Code 7806.  Under that diagnostic code, a 10 percent 
evaluation was warranted for eczema with exfoliation, 
exudation or itching and involvement of an exposed surface or 
extensive area.  A 30 percent evaluation was warranted for 
eczema with constant exudation or itching, extensive lesions, 
or marked disfigurement.  A 50 percent evaluation required 
ulceration or extensive exfoliation or crusting and systemic 
or nervous manifestations or exceptionally repugnant 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(effective prior to Aug. 30, 2002).

Under Diagnostic Code 7813, as amended, dermatophytosis is 
defined as ringworm of the body (tinea corporis); of the head 
(tinea capitis); of the feet (tinea pedis); of the beard area 
(tinea barbae); of the nails (tinea unguium); and of the 
inguinal area (jock itch or tinea cruris).  Dermatophytosis 
is rated under Diagnostic Code 7800 for disfigurement of the 
head, face, or neck; under Diagnostic Codes 7801, 7802, 7803, 
7804, or 7805 for scars; or under Diagnostic Code 7806 for 
dermatitis, depending on the predominant disability.  38 
C.F.R. § 4.118, Diagnostic Code 7813 (effective Aug. 30, 
2002).

The evidence shows that the predominant disability in this 
case is appropriately evaluated as dermatitis under 
Diagnostic Code 7806.  Under that diagnostic code, a 60 
percent evaluation is warranted where more than 40 percent of 
the entire body or more than 40 percent of exposed areas is 
affected; or, where constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required during the past 12-month period.  

A 30 percent evaluation is warranted where 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas is 
affected; or, where systemic therapy such as corticosteroids 
or other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12- month period.  

A 10 percent evaluation is warranted where at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
is affected; or, where intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during the past 
12-month period.  

38 C.F.R. § 4.118, Diagnostic Code 7806 (effective Aug. 30, 
2002).

Other potentially applicable regulations for rating skin 
conditions were revised as well effective August 30, 2002.  
According to the Rating Schedule in effect prior to August 
2002, Diagnostic Code 7803 provided a 10 percent evaluation 
if a superficial scar was poorly nourished with repeated 
ulceration.  Diagnostic Code 7804 provided a 10 percent 
evaluation for superficial scars that were tender and painful 
on objective demonstration.  Diagnostic Code 7805 for other 
scars indicated that other scars were to be evaluated based 
on the limitation of function of the part affected.  38 
C.F.R. § 4.118 (effective before August 30, 2002).

Under the revised regulations at 38 C.F.R. § 4.118 (2004), 
scars other than of the head, face, or neck, are rated under 
Diagnostic Codes 7801 to 7805 as follows:

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.  Diagnostic Code 
7803, scars, superficial, unstable warrant a 10 percent 
rating.  Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.  Diagnostic Code 
7805, scars, other, will be rated based on limitation of 
function of affected part.

The notes pertaining to these regulations are as follows:  
(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  (2) A deep scar is 
one associated with underlying soft tissue damage.  (3) A 
superficial scar is one not associated with underlying soft 
tissue damage.  (4) An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  (5) A 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation. (See § 
4.68 of this part on the amputation rule.)

The record includes the report of VA examination for skin 
diseases in October 1999.  At that time the veteran reported 
that he was seen by an outside podiatrist for a number of 
foot conditions not related to the skin.  On examination, the 
veteran declined a full skin examination.  On examination of 
the feet, the soles were normal.  There was minimal 
maceration between the toes.  There was evidence of 
thickening and slight yellowish discoloration in both 
toenails, as well as a white superficial onychomycosis-type 
change of the right third nail.  None of the nails were 
ingrown or symptomatic or tender to palpation.  The diagnosis 
was dermatophytosis of the feet, currently inactive, with the 
exception of onychomycosis of several toenails, asymptomatic.  
The examiner indicated that the veteran had other foot 
conditions, such as bursitis, which were not related to the 
service-connected dermatological disorder.

In connection with a claim for service connection for 
residuals of cold injury to feet, to include gouty arthritis 
and heel spurs, in April 2001 VA examined the veteran for 
skin diseases other than scars.  During that examination, the 
veteran reported that he had gouty arthritis with 
considerable amount of pain and discomfort in the 
metatarsophalangeal joints of both feet.  He did not describe 
any rash on his feet.  

On examination of the feet, there were no areas of erythema 
or scaling.  There was some thickening and discoloration of 
the great toenails, but no ingrown toenail or inflammation.  
There was no evidence of hyperhidrosis or erythema noted on 
the feet.  The diagnoses included (1) history of gouty 
arthritis; (2) history of frostbite injury; hyperhidrosis and 
discomfort in the feet may be a sequelae due to cold injury; 
(3) there is no current evidence for an active tinea pedis or 
fungus infection of the skin; and (4) there is some 
suggestive evidence of asymptomatic onychomycosis of the 
great toenails.

During an April 2001 VA examination for cold injuries, the 
veteran reported on symptoms involving his feet, including 
that he had been treated for recurrent fungus infection in 
his feet, and that he applies clotrimazole and hydrocortisone 
to the feet.  The veteran reported that there was no skin 
breakdown or ulcerations.  On examination of the lower 
extremities, the skin of both legs was warm and dry, with 
normal hair growth, no ulcerations, no scars, with mild 
varicose veins but no edema.  Examination of the feet 
revealed that the skin was cold, dry, scaly, with venous 
stasis.  There was normal hair growth on the toes.  There 
were no ulcerations, scars, or calluses.  The toes were 
without deformities and with normal range of motion.  There 
was decreased sensation to temperature, absent sensation to 
touch and vibration in all toes.  There was no pain on 
manipulation of the toe joints.  The nails of the great toe 
and third toe of the right foot were thickened and 
discolored.  The report contains relevant diagnoses of 
chronic fungus infection of feet, inactive; and chronic 
onychomycosis of toenails.

In June 2002 the veteran underwent a VA dermatology 
consultation evaluation of a rash in the groin area 
bilaterally, and buttocks.  These were treated with Loprox 
cream and hydrocortisone cream.  The veteran reported 
complaints that initially the rash was pruritic, and that 
currently there were no symptoms.  During the evaluation, the 
entire skin was examined.  The examiner noted findings that 
the groin demonstrated well-circumscribed red plaque, and the 
buttock area demonstrated red plaques with scaly border.  The 
toenails were dystrophic and interdigital spaces demonstrated 
scales.  The right lower back demonstrated a well-
circumscribed erythematous 1.5 by .9 cm. plaque.  Both medial 
thighs demonstrated pedunculated 5 mm skin colored papules.  
Diagnostic testing of skin scrapings from the buttock area 
was positive for hyphae.  

The report contains an impression of (1) tinea pedis/tinea 
cruris/tinea corporis/onychomycosis.  The examiner opined 
that the veteran probably infects himself from dermatophyte 
in the feet.  The veteran was advised to use Loprox cream to 
his feet, groin, and buttocks;  (2) superficial basal cell 
carcinoma versus Bowen's disease on the right lower back.  
This lesion was tangentially excised at that time.

During the most recent VA examination in April 2004, the 
veteran reported a history of chronic dermatophytosis of the 
bilateral feet, with lesions spreading to other areas 
including the bilateral groin folds, left lateral upper arm 
and right anterior thigh.  These lesions were currently 
resolved.  He currently was using Loprox cream two times a 
day to the feet and urea 10% cream two times a day to the 
body.  He had a prescription for Lamisil for application two 
times a day to the groin fold areas.  The veteran reported 
that application of the ointments and creams kept the lesions 
under control, but they can flare despite application based 
on weather and temperature conditions.  

On examination of the skin, the bilateral groin folds 
demonstrated erythematous patches with raised serpiginous 
borders with mild scale.  The right groin fold lesion 
measured 5.5 cm by 4.0 cm with no extension onto the scrotal 
unit.  The left groin fold lesion measured 2 by 3 cm, 
consisting of an annular lesion with serpiginous border and 
scale at the periphery.  The bilateral feet demonstrated thin 
moccasin scale along the lateral margins with minimal 
erythema.  The bilateral great toes and second and third 
toenails demonstrated mild proximal ungual thickening with 
onycholysis.  There was minimal interdigital maceration in 
the fourth toe web space.  The left upper arm and right 
anterior thigh were devoid of any lesions.  The chest, back, 
and lower extremities were otherwise clear.  The bilateral 
hands demonstrated no evidence of two foot-one hand syndrome.  

The report contains an impression of chronic dermatophytosis 
of the feet and dermatophytosis infection in the groin areas.  
The total area involved is less than 10 percent including the 
feet, toes, and bilateral groin folds.  The veteran was 
directed to consider a trial of oral antifungals such as 
Lamisil.  The examiner noted that the left arm and right leg 
lesions were eczematous dermatitis which resolved with use of 
steroid.  He opined that if these had been dermatophytosis, 
the steroid would have caused the dermatophyte rash to 
flourish and expand.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a disability rating 
greater than 10 percent under any of the pertinent rating 
criteria in effect prior to and since August 30, 2002.  With 
respect to Diagnostic Code 7806, the available competent 
evidence does not show that there is constant exudation or 
itching, or that there are extensive lesions or marked 
disfigurement. Nor does it show that the disorder involves 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or that systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more during the past 12-
month period.

Similarly, there is no evidence of ulcerations, scars, or 
calluses.  The evidence does not demonstrate that the 
affected areas exceed 12 square inches, or involve deep 
scars, painful scars, or cause limited motion or limitation 
of function of an affected part of the body.  As reflected in 
the most recent VA examination report, the service-connected 
dermatophytosis is manifested currently by chronic 
dermatophytosis of the feet and dermatophytosis infection in 
the groin area, involving less than 10 percent of total body 
area.

In addition, the evidence does not indicate that the 
dermatophytosis, as opposed to unrelated musculoskeletal 
pathology, results in any limitation of function. The Board 
finds, therefore, that the criteria for a rating in excess of 
10 percent, based on either version of the rating criteria, 
are not met.  For that reason the preponderance of the 
evidence is against the claim of entitlement to an increased 
rating for dermatophytosis.

In reaching the conclusions above the Board has considered 
whether the veteran's service-connected dermatophytosis 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338- 339 (1996).  

In this regard, the Board notes that the evidence does not 
show that the veteran's service-connected dermatophytosis in 
and of itself, interferes markedly with employment (i.e., 
beyond that contemplated in the assigned rating), warrant 
frequent periods of hospitalization, or otherwise render 
impractical the application of the regular schedular 
standards.

The veteran claims that his dermatophytosis has caused him 
difficulty.  However, that claim must be considered with the 
clinical evidence of record and in conjunction with the 
pertinent rating criteria.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Based on the foregoing, the Board finds that the 
dermatophytosis does not satisfy the criteria for a rating in 
excess of 10 percent under the rating criteria.  As discussed 
above, with respect to that disability, the disability 
picture does not more nearly approximate the criteria for the 
next higher evaluation under any pertinent diagnostic 
criteria addressing the disability.  An increased rating on a 
schedular basis is therefore denied for the claimed 
disability.  The evidence is not in such equipoise as to 
warrant consideration of the benefit of the doubt doctrine.  
38 C.F.R. § 3.102.


ORDER

A rating in excess of 10 percent for dermatophytosis is 
denied.




	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


